DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1, 4, 6, 7, 10, 11, 16 and 17 are amended.
Claims 1-20 are pending and rejected.



Response to Arguments
Applicant's arguments, filed 3/18/2021, with respect to the rejection of claims 1-20 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception. In this case, the claims are drawn to the abstract idea of automating price rule based purchasing (see claim 1).  As written, the claims merely facilitate the automation of price rule based purchases, which is considered to be an abstract idea as it relates to ‘certain methods of organizing human activity’.
	 Applicant argues the claims recite a practical application, however, the claims merely include instruction to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea.  Applicant argues that the present invention provides a technical solution to a technical problem, however Examiner disagrees. Applicant points to a technical improvement of “the efficiency of computer technology and allows for more efficient purchasing” (Remarks, pg. 22).  Although the claim may use technology (i.e. a computer) to perform steps related to solving a problem, the claim does not amount to a ‘technical improvement’ as the technology (i.e. a computer or other machinery) is merely used in its ordinary capacity for economic or other tasks (e.g., to input, store, receive and transmit data).  Although the claimed invention may allow for a more efficient purchases (transmission of data), efficiently transmitting data does not itself impart any functional change to computer itself, nor any improvement to another technology or technical field.
The additional elements are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such 
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites 
acquiring, in real time, from a plurality of disparate data sources, retailer-definable selling criteria for merchandise, wherein the plurality of disparate data sources includes a plurality of retailers selling the merchandise online, wherein the retailer-definable selling criteria comprises at least an offered price point for the merchandise;
receiving a customer-defined product set of merchandise selected from online inventory of said plurality of retailers, the customer-defined product set including a plurality of disparate products;
receiving customer-defined buying criteria, the buying criteria comprising a rule-governed pricing input for the disparate products included in said customer-defined product set, wherein the rule-governed pricing input is at least one of a cumulative pricing rule establishing a price threshold for the customer-defined product set, a conditional pricing rule establishing a price threshold for at least one product of the disparate products included in the customer-defined product set, and a selective pricing rule establishing a price threshold for each product of the disparate products included in the customer-defined product set; 
automatically executing real time, periodical comparisons of the retailer-definable selling criteria acquired from the plurality of disparate data sources including the plurality of retailers selling the merchandise online and the customer-defined buying criteria for the disparate products included in the customer-defined product set, wherein the rule-governed pricing input is applied to the retailer-definable selling criteria; and 
automatically executing, in real time, an electronic purchase of the disparate products as a function of the real-time computational comparison of the retailer-definable selling criteria and the customer-defined buying criteria when the retailer-definable selling criteria match the customer-defined buying criteria.

These steps, as a whole, set forth the process for automating price rule based purchasing, which is an abstract idea because it is a method of organizing human activity. Automating rule based purchasing is considered to be a method of organizing human activity because it is a sales activity or behavior. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): an e-commerce website, a computer, a data storage facility, and a customer interface. These generally link the abstract idea to a particular technological environment (i.e. computers and the Internet) (see MPEP 2106.05(h)); and the computer is merely being used as a tool to perform the abstract idea (i.e. a generic computer components) (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment using a generic computer component. Accordingly, claim 1 is ineligible.

The analysis above applies to all statutory categories of invention.  Regarding independent claims 11 (product) and 17 (system), the claims recite substantially similar limitations as set forth in claim 1.  The additional elements of claims 11 and 17 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (method).  As such, claims 11 and 17 are rejected for at least similar rationale as discussed above.


Thus, dependent claims 2-10, 12-16 and 18-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 11 and 17.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5 and 15 recite the limitation “said customer” in lines 2-3 of the claim. There is insufficient antecedent basis for this limitation in the claim. 

Claims 5-7 and 15-16 recite the limitations “said customer” or “a customer”. It is unclear whether this customer is the same customer or a different customer from which the computer has received the ‘customer-defined product set’ and ‘customer-defined buying criteria’ in claims 1 and 11. As such, these claims are indefinite.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684